MEMORANDUM **
Yanz failed to establish a prima facie case of age or gender discrimination in that she did not offer evidence that she was performing her job up to Wal-Mart’s legitimate expectations.1 Wal-Mart submitted evidence that she was not. Her 1999 and 2000 evaluations were unsatisfactory, except for a barely satisfactory evaluation later in 1999, and she was formally advised of unsatisfactory performance a few months after the barely satisfactory rating. Yanz submitted no cognizable evidence that would establish a genuine issue of material fact as to the satisfactory performance element of her case.
Even if she had made out a prima facie case, Yanz failed to establish a genuine issue of material fact as to pretext. She was fired for discouraging a complaining subordinate from going over her head, in plain violation of her employer’s “Open Door” policy. The isolated remark she quoted in her complaint, that she “could be replaced by two younger, less experienced *961employees” is insufficient, in light of the record, to show discriminatory intent.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1281 (9th Cir.2000) (ADEA); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir.2002) (Title VII).